DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Transaction processing subsystem, Messaging stub interface module, Documented messaging interface, Interception subsystem, Server component, Interceptor module, Interception bootstrap module, Replacement messaging interface adapter, Messaging interface adapter must be shown or the features must canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                        
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation “client program configured to”, “CICS subsystem configured to”, “server component configured to”, “intercept bootstrap module configured to”, “replacement messaging interface adapter configured to”, and “interception subsystem configured to” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language receiving, and processing without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 8, 9, and 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Examiner notes that there is no corresponding structure described in the specification.
For terms “client program”, “CICS subsystem” “server component”, “intercept bootstrap module”, “replacement messaging interface adapter”, “Messaging stub interface module”, and “interception subsystem”, a review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Regarding claims 1, the claim recites invoking terms “client program”, “CICS subsystem”, “intercept bootstrap module”, “replacement messaging interface adapter”, and “interception subsystem”.

Regarding claims 2, the claim recites invoking terms “server component”.

Regarding claims 8, the claim recites invoking terms  “client program”, “CICS subsystem”, “intercept bootstrap module”, “replacement messaging interface adapter”, and “interception subsystem”.

Regarding claims 9, the claim recites invoking terms “server component”.

Regarding claims 14, the claim recites invoking terms “client program”, “CICS subsystem”, “intercept bootstrap module”, and “replacement messaging interface adapter”.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 9, 14 and all of their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, the claim recites invoking terms “client program”, “CICS subsystem”, “intercept bootstrap module”, “replacement messaging interface adapter”, and “interception subsystem”. A review of the specification shows that the following there appears to be no corresponding structure described in the specification.

Regarding claims 2, the claim recites invoking terms “server component”. A review of the specification shows that the following there appears to be no corresponding structure described in the specification.

Regarding claims 8, the claim recites invoking terms  “client program”, “CICS subsystem”, “intercept bootstrap module”, “replacement messaging interface adapter”, and “interception subsystem”. A review of the specification shows that the following there appears to be no corresponding structure described in the specification.

Regarding claims 9, the claim recites invoking terms “server component”. A review of the specification shows that the following there appears to be no corresponding structure described in the specification.

Regarding claims 14, the claim recites invoking terms “client program”, “CICS subsystem”, “intercept bootstrap module”, and “replacement messaging interface adapter”. A review of the specification shows that the following there appears to be no corresponding structure described in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dee et al (US 2014/0258256) in view of McDonald (US 2003/0041302) in view of Bates et al. (US 2013/0179731) in view of Phillips et al. (US 2007/0028001).

Regarding claim 1, Dee teaches a mainframe computing system comprising: 
at least one processor; 
(Dee ¶0005 discloses a mainframe computing system includes at least one processor.)

a client program executing on the mainframe computing system, the client program configured to make messaging requests via a messaging stub interface module that implements a documented messaging interface; and 
(Dee ¶0022 discloses the mainframe computing system may include one or more client programs 124. Where client programs 124 may include mainframe subsystem such as CICS, IMS, and RACF. ¶0023 discloses client 

an interception subsystem configured to perform operations including: 
(Dee ¶0023 disclose the mainframe includes a redirect request handler 126 and a redirect server 128 (server component), which together comprise a redirection subsystem (interception subsystem).)

receiving a messaging request from the client program via a replacement messaging interface adapter, the messaging request being directed to a messaging interface adapter that is identified by the messaging stub interface module, the replacement messaging interface adapter configured to intercept messages directed to the messaging interface adapter, 
(Dee ¶0022 discloses the mainframe computing system may include one or more client programs 124. Where client programs 124 may include mainframe subsystem such as CICS, IMS, and RACF, etc. ¶0023 discloses client program running in CICS. Further ¶0023 discloses the client program may set up a request as if using a documented API (message interface). ¶0023 also disclose the redirect request handler 126 (replacement messaging interface adapter) intercepts request made by a client program running in CICS.)

wherein 
the client program originates from a Customer Information Control System (CICS) subsystem and 
(Dee ¶0022 discloses the mainframe computing system may include one or more client programs 124. Where client programs 124 may include mainframe subsystem such as CICS, IMS, and RACF, etc. See ¶0023 for more support.)
the interception subsystem includes, a server component, and an interceptor module, 
(Dee ¶0023 disclose the mainframe includes a redirect request handler 126 (interception module) and a redirect server 128 (server component), which together comprise a redirection subsystem (interception subsystem).)

transmitting the messaging request to a messaging subsystem, 
Dee ¶0023 discloses where the redirect server 128 determines where to send the request, and initiates transport of the request to the determined server. The redirect server 128, as a client side server, also forwards requests to a server side server and processes the response received from the server side redirect server.)

receiving a response from the messaging subsystem, and 
(Dee ¶0024 discloses the subsystem to receive, process, and respond to the request, and to send the response from the subsystem system back to the client-side redirect server. Also see ¶0007 further support.)

providing the response to the client program.
(Dee ¶0007 discloses receiving a response from the subsystem, sending the response from the destination mainframe system to the source mainframe system, and providing the information to the client program in a format appropriate for the documented API.)

Dee does not explicitly teach the intercept bootstrap module being configured to call the server component.

However McDonald teaches
the intercept bootstrap module being configured to call the server component.
(McDonald ¶0081 discloses executing the routine (the server to performing) indicated by the address returned from the callback table. Where the address, corresponding to a given token, is returned in response to a command from the CPU (intercept bootstrap module).) 

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from McDonald utilizing a callback table, as this modification supports an alternative to discovering what routine needs to be executed, as taught by McDonald ¶0081.



However Bates teaches
the CICS subsystem being configured to call the intercept bootstrap module during initialization.
(Bates ¶0004 discloses when a system initially receives power, a program called a boot loader executes and performs a bootstrap or initial program load. Where the operating system and device drivers are executing and ready to respond to request from other programs which are called applications.) 

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Bates utilizing a boot loader, as this modification allows the servers to be prepared, as the servers need to ready to respond to the request from other program applications, as taught by Bates ¶0004.

The combination of Dee, McDonald, and Bates does not explicitly teach performing an auxiliary function on the messaging request.

However Phillips teaches 
performing an auxiliary function on the messaging request.
(Phillips ¶0164, ¶0182, ¶0183 discloses indications that the message's format should be translated into a specified message format and performing the translation.)

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Phillips utilizing the translation indicator, as this modification supports being able to perform processing when the message format needs to be translated but the content of the message needs to be kept intact, as well a performing processing when the content needs to be translated for the receiving application, taught by Phillips ¶0182, ¶0183.

Regarding claim 2, the combination of Dee, McDonald, Bates, and Phillips teaches the mainframe computing system of claim 1, wherein the server component is configured to modify an entry point associated with a messaging interface adapter to point to the interceptor module.
(Dee ¶0023 disclose the mainframe includes a redirect request handler 126 and a redirect server 128 (server component), which together comprise a redirection subsystem. Where the redirect request handler 126 intercepts request made by a client program running in CICS. Where the redirect server 128 determines where to send the request, and initiates transport of the request to the determined server. The redirect server 128, as a client side server, also forwards requests to a server side server and processes the response received from the server side redirect server. ¶0029, ¶0037 disclose redirect server 128 (server component) including a redirect map. Where the redirect map enables redirect server 128 to determine the destination system for the request (entry point), allowing it to determine an identified in the request. ¶0019 discloses replacing the current local access interface with a redirection subsystem. See also ¶0026 for additional support.)

Regarding claim 8, Dee teaches a computing system comprising: 
at least one processor; 
(Dee ¶0005 discloses a mainframe computing system includes at least one processor.)

a client program executing on a computing system, the client program configured to make messaging requests via a messaging stub interface module that implements a documented messaging interface; and 
(Dee ¶0022 discloses the mainframe computing system may include one or more client programs 124. Where client programs 124 may include mainframe subsystem such as CICS, IMS, and RACF. ¶0023 discloses client program running in CICS. Further ¶0023 discloses the client program may set up a request as if using a documented API (message interface).)

an interception subsystem configured to perform operations including: 
Dee ¶0023 disclose the mainframe includes a redirect request handler 126 and a redirect server 128 (server component), which together comprise a redirection subsystem (interception subsystem).)

receiving a messaging request from the client program via a replacement messaging interface adapter, the messaging request being directed to a messaging interface adapter that is identified by the messaging stub interface module, the replacement messaging interface adapter configured to intercept messages directed to the messaging interface adapter, 
(Dee ¶0022 discloses the mainframe computing system may include one or more client programs 124. Where client programs 124 may include mainframe subsystem such as CICS, IMS, and RACF, etc. ¶0023 discloses client program running in CICS. Further ¶0023 discloses the client program may set up a request as if using a documented API (message interface). ¶0023 also disclose the redirect request handler 126 (replacement messaging interface adapter) intercepts request made by a client program running in CICS.)

wherein 
the client program originates from a Customer Information Control System (CICS) subsystem and 
(Dee ¶0022 discloses the mainframe computing system may include one or more client programs 124. Where client programs 124 may include mainframe subsystem such as CICS, IMS, and RACF, etc. See ¶0023 for more support.)
the interception subsystem includes a server component, and an interceptor module, 
(Dee ¶0023 disclose the mainframe includes a redirect request handler 126 (interception module) and a redirect server 128 (server component), which together comprise a redirection subsystem (interception subsystem).)

transmitting the messaging request to a messaging subsystem, 
(Dee ¶0023 discloses where the redirect server 128 determines where to send the request, and initiates transport of the request to the determined server. The redirect server 128, as a client side server, also forwards requests to a server side server and processes the response received from the server side redirect server.)


(Dee ¶0024 discloses the subsystem to receive, process, and respond to the request, and to send the response from the subsystem system back to the client-side redirect server. Also see ¶0007 further support.)

providing the response to the client program.
(Dee ¶0007 discloses receiving a response from the subsystem, sending the response from the destination mainframe system to the source mainframe system, and providing the information to the client program in a format appropriate for the documented API.)

Dee does not explicitly teach the intercept bootstrap module being configured to call the server component.

However McDonald teaches
the intercept bootstrap module being configured to call the server component.
(McDonald ¶0081 discloses executing the routine (the server to performing) indicated by the address returned from the callback table. Where the address, corresponding to a given token, is returned in response to a command from the CPU (intercept bootstrap module).) 

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from McDonald utilizing a callback table, as this modification supports an alternative to discovering what routine needs to be executed, as taught by McDonald ¶0081.

The combination of Dee and McDonald does not explicitly teach the CICS subsystem being configured to call the intercept bootstrap module during initialization.

However Bates teaches
the CICS subsystem being configured to call the intercept bootstrap module during initialization.
Bates ¶0004 discloses when a system initially receives power, a program called a boot loader executes and performs a bootstrap or initial program load. Where the operating system and device drivers are executing and ready to respond to request from other programs which are called applications.)

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Bates utilizing a boot loader, as this modification allows the servers to be prepared, as the servers need to ready to respond to the request from other program applications, as taught by Bates ¶0004.

The combination of Dee, McDonald, and Bates does not explicitly teach performing an auxiliary function on the messaging request.

However Phillips teaches 
performing an auxiliary function on the messaging request.
(Phillips ¶0164, ¶0182, ¶0183 discloses indications that the message's format should be translated into a specified message format and performing the translation.)

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Phillips utilizing the translation indicator, as this modification supports being able to perform processing when the message format needs to be translated but the content of the message needs to be kept intact, as well a performing processing when the content needs to be translated for the receiving application, taught by Phillips ¶0182, ¶0183.

Regarding claim 9, the combination of Dee, McDonald, Bates, and Phillips teaches the computing system of claim 8, wherein the server component is configured to modify an entry point associated with a messaging interface adapter to point to the interceptor module.
Dee ¶0023 disclose the mainframe includes a redirect request handler 126 and a redirect server 128 (server component), which together comprise a redirection subsystem. Where the redirect request handler 126 intercepts request made by a client program running in CICS. Where the redirect server 128 determines where to send the request, and initiates transport of the request to the determined server. The redirect server 128, as a client side server, also forwards requests to a server side server and processes the response received from the server side redirect server. ¶0029, ¶0037 disclose redirect server 128 (server component) including a redirect map. Where the redirect map enables redirect server 128 to determine the destination system for the request (entry point), allowing it to determine an identified in the request. ¶0019 discloses replacing the current local access interface with a redirection subsystem. See also ¶0026 for additional support.)

Claims 3, 4, 5, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dee et al (US 2014/0258256) in view of McDonald (US 2003/0041302) in view of Bates et al. (US 2013/0179731) in view of Phillips et al. (US 2007/0028001) in view of Tsunedomi et al. (US 6,546,485).

Regarding claim 3, the combination of Dee, McDonald, Bates, and Phillips teaches the mainframe computing system of claim 1.

The combination does not teach generating a first program call number associated with the intercept bootstrap module and a second program call number associated with a program call routine of the server component; and installing the first program call number in a program list table of a transaction processing subsystem to cause the transaction processing subsystem to execute the intercept bootstrap module.

However the applied art in view of Tsunedomi teaches generating a first program call number associated with the intercept bootstrap module and a second program call number associated with a program call routine of the server component; and installing the first program call number in a program list table of a transaction processing subsystem to cause the transaction processing subsystem to execute the intercept bootstrap module.
Tsunedomi C.4 L.48 – C.5 L.11 discloses executing a system call converting the system call into a system call number (first program call number). Further using the system call number (first program call number), verified in the system call table (program list table) to jump to the corresponding module and perform processing (execute the intercept bootstrap module). C.6 L.43-51 discloses adding new entries to the entry table (installing call number to program list table).) 
(McDonald ¶0081 discloses executing the routine (program call routine) indicated by the address (second program call number) returned from the callback table.)

It would be obvious to one of ordinary skill in the art to modify the teachings of the applied art with the teachings from Tsunedomi implementing the system call, where this modification invokes a response modifying an allocation of resources, as taught by Tsunedomi C.4 L.23-42.

Regarding claim 4, the combination of Dee, McDonald, Bates, Phillips and Tsunedomi teaches the mainframe computing system of claim 3, wherein the intercept bootstrap module causes the server component to install the interceptor module and the first program call number, the server component being further triggered to initialize the second program call number for use with the intercept bootstrap module.
(Tsunedomi C.4 L.48 – C.5 L.11 discloses executing a system call converting the system call into a system call number (first program call number). Further using the system call number (first program call number), verified in the system call table (program list table) to jump to the corresponding module and perform processing (execute the intercept bootstrap module). C.6 L.43-51 discloses adding new entries to the entry table (installing call number to program list table).) 
(McDonald ¶0081 discloses executing the routine indicated by the address (second program call number) returned from the callback table.)

Regarding claim 5, the combination of Dee, McDonald, Bates, Phillips and Tsunedomi teaches the mainframe computing system of claim 3, wherein the first program call number is used for subsequent communication with the messaging subsystem.
Tsunedomi C.4 L.48 – C.5 L.11 discloses executing a system call converting the system call into a system call number (first program call number). Further using the system call number (first program call number), verified in the system call table (program list table) to jump to the corresponding module and perform processing (execute the intercept bootstrap module). C.6 L.43-51 discloses adding new entries to the entry table (installing call number to program list table).) 
(McDonald ¶0081 discloses executing the routine indicated by the address (second program call number) returned from the callback table.)

Regarding claim 10, the combination of Dee, McDonald, Bates, and Phillips teaches the computing system of claim 8.

The combination does not teach generating a first program call number associated with the intercept bootstrap module and a second program call number associated with a program call routine of the server component; and installing the first program call number in a program list table of a transaction processing subsystem to cause the transaction processing subsystem to execute the intercept bootstrap module.

However the applied art in view of Tsunedomi teaches generating a first program call number associated with the intercept bootstrap module and a second program call number associated with a program call routine of the server component; and installing the first program call number in a program list table of a transaction processing subsystem to cause the transaction processing subsystem to execute the intercept bootstrap module.
(Tsunedomi C.4 L.48 – C.5 L.11 discloses executing a system call converting the system call into a system call number (first program call number). Further using the system call number (first program call number), verified in the system call table (program list table) to jump to the corresponding module and perform processing (execute the intercept bootstrap module). C.6 L.43-51 discloses adding new entries to the entry table (installing call number to program list table).) 
(McDonald ¶0081 discloses executing the routine (program call routine) indicated by the address (second program call number) returned from the callback table.)

It would be obvious to one of ordinary skill in the art to modify the teachings of the applied art with the teachings from Tsunedomi implementing the system call, where this modification invokes a response modifying an allocation of resources, as taught by Tsunedomi C.4 L.23-42.

Regarding claim 11, the combination of Dee, McDonald, Bates, Phillips and Tsunedomi teaches the computing system of claim 10, wherein the first program call number is used for subsequent communication with the messaging subsystem
(Tsunedomi C.4 L.48 – C.5 L.11 discloses executing a system call converting the system call into a system call number (first program call number). Further using the system call number (first program call number), verified in the system call table (program list table) to jump to the corresponding module and perform processing (execute the intercept bootstrap module). C.6 L.43-51 discloses adding new entries to the entry table (installing call number to program list table).) 
(McDonald ¶0081 discloses executing the routine indicated by the address (second program call number) returned from the callback table.)

Claims 6, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dee et al (US 2014/0258256) in view of McDonald (US 2003/0041302) in view of Bates et al. (US 2013/0179731) in view of Phillips et al. (US 2007/0028001) in view of Rotter et al. (US 2016/0277439).

Regarding claim 6, the combination of Dee, McDonald, Bates, and Phillips teaches the mainframe computing system of claim 1.

The combination does not teach wherein the auxiliary function comprises compressing the messaging request.

However Rotter teaches wherein the auxiliary function comprises compressing the messaging request.
Rotter ¶0104 discloses the client API sending information to a server, where all personal identifiable information (PII) is removed from the information by the client API prior to sending the information to the server.)

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Rotter removing PII from data to be transmitted, as this modification depersonalized a user’s service attempts, as taught by Rotter ¶0104.

Regarding claim 12, the combination of Dee, McDonald, Bates, and Phillips teaches the computing system of claim 8. 

The combination does not teach wherein the auxiliary function comprises compressing the messaging request.

However Rotter teaches wherein the auxiliary function comprises compressing the messaging request.
(Rotter ¶0104 discloses the client API sending information to a server, where all personal identifiable information (PII) is removed from the information by the client API prior to sending the information to the server.)

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Rotter removing PII from data to be transmitted, as this modification depersonalized a user’s service attempts, as taught by Rotter ¶0104.

Regarding claim 19, the combination of Dee, McDonald, Bates, and Phillips teaches the mainframe computing system of claim 14.

The combination does not teach performing an auxiliary function on the messaging request, wherein the auxiliary function comprises compressing the messaging request.


(Rotter ¶0104 discloses the client API sending information to a server, where all personal identifiable information (PII) is removed from the information by the client API prior to sending the information to the server.)

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Rotter removing PII from data to be transmitted, as this modification depersonalized a user’s service attempts, as taught by Rotter ¶0104.

Claims 7, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dee et al (US 2014/0258256) in view of McDonald (US 2003/0041302) in view of Bates et al. (US 2013/0179731) in view of Phillips et al. (US 2007/0028001) in view of Williams (US 2017/0262304).

Regarding claim 7, the combination of Dee, McDonald, Bates, and Phillips teaches mainframe computing system of claim 1.

The combination does not teach monitoring performance, the monitoring including measuring a time between transmitting the messaging request to the messaging subsystem and receiving the response from the messaging subsystem; and capturing information about resource utilization for the messaging request.

However Williams teaches monitoring performance, the monitoring including measuring a time between transmitting the messaging request to the messaging subsystem and receiving the response from the messaging subsystem; and capturing information about resource utilization for the messaging request.
(In Williams ¶0031 performance monitoring agents collect performance metric data which includes response time and CPU and memory utilization.)



Regarding claim 13, the combination of Dee, McDonald, Bates, and Phillips teaches the computing system of claim 8.

The combination does not teach monitoring performance, the monitoring including measuring a time between transmitting the messaging request to the messaging subsystem and receiving the response from the messaging subsystem; and capturing information about resource utilization for the messaging request.

However Williams teaches monitoring performance, the monitoring including measuring a time between transmitting the messaging request to the messaging subsystem and receiving the response from the messaging subsystem; and capturing information about resource utilization for the messaging request.
(In Williams ¶0031 performance monitoring agents collect performance metric data which includes response time and CPU and memory utilization.)

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Williams to apply the performance metrics to the mainframe task, as this modification would ensure that task and applications are running smoothly and efficiently, and further manages system health, as taught by Williams ¶0002. 

Regarding claim 20, the combination of Dee, McDonald, Bates, and Phillips teaches the mainframe computing system of claim 14.



However Williams teaches performing an auxiliary function on the messaging request, wherein the auxiliary function includes: monitoring performance, the monitoring including measuring a time between transmitting the messaging request to the messaging subsystem and receiving a response; and capturing information about resource utilization for the messaging request.
(In Williams ¶0031 performance monitoring agents collect performance metric data which includes response time and CPU and memory utilization.)

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Williams to apply the performance metrics to the mainframe task, as this modification would ensure that task and applications are running smoothly and efficiently, and further manages system health, as taught by Williams ¶0002. 

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dee et al (US 2014/0258256) in view of McDonald (US 2003/0041302) in view of Bates et al. (US 2013/0179731).

Regarding claim 14, Dee teaches a mainframe computing system comprising: 
at least one processor; 
(Dee ¶0005 discloses a mainframe computing system includes at least one processor.)

a transaction processing subsystem; 
Dee ¶0022 discloses the mainframe computing system may include one or more client programs 124. Where client programs 124 may include mainframe subsystem such as CICS, IMS, and RACF, etc. (transaction processing subsystem). See ¶0023 for more support.)

a client program configured to execute within the transaction processing subsystem and to make messaging requests via a messaging stub interface module that implements a documented messaging interface; and 
(Dee ¶0022 discloses the mainframe computing system may include one or more client programs 124. Where client programs 124 may include mainframe subsystem such as CICS, IMS, and RACF, etc. (transaction processing subsystem). ¶0023 discloses client program running in CICS. Further ¶0023 discloses the client program may set up a request as if using a documented API (message interface).)

an interception subsystem that includes: 
a server component that executes in a privileged mode and 
(Dee ¶0023 disclose the mainframe includes a redirect request handler 126 and a redirect server 128 (server component), which together comprise a redirection subsystem (interception subsystem). Examiner notes that it would be obvious to one of ordinary skill in the art that a unit that is allowed to perform function has some type of privileges within the system.)

a replacement messaging interface adapter configured to: replace a messaging interface adapter that is identified by the messaging stub interface module, and receive a messaging request from the client program via the replacement messaging interface adapter, the messaging request being directed to a messaging interface adapter that is identified by the messaging stub interface module, the replacement messaging interface adapter configured to intercept messages directed to the messaging interface adapter, 
(Dee ¶0023 disclose the mainframe includes a redirect request handler 126 (replacement messaging interface adapter) and a redirect server 128, which together comprise a redirection subsystem. Where the redirect request handler 126 intercepts request made by a client program running in CICS. Where the redirect server 128 determines where to send the request, and initiates transport of the request to the determined server. The 

wherein the client program originates from a Customer Information Control System (CICS) subsystem and the interception subsystem. 
(Dee ¶0022 discloses the mainframe computing system may include one or more client programs 124. Where client programs 124 may include mainframe subsystem such as CICS, IMS, and RACF, etc. See ¶0023 for more support.)

Dee does not explicitly teach an intercept bootstrap module that is configured to execute during initialization of the transaction processing subsystem, and the intercept bootstrap module being configured to call the server component.

However McDonald teaches an intercept bootstrap module that is configured to execute during initialization of the transaction processing subsystem, and the intercept bootstrap module being configured to call the server component.
(McDonald ¶0081 discloses executing the routine (the server to performing) indicated by the address returned from the callback table. Where the address, corresponding to a given token, is returned in response to a command from the CPU (intercept bootstrap module).)

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from McDonald utilizing a callback table, as this modification supports an alternative to discovering what routine needs to be executed, as taught by McDonald ¶0081.

The combination of Dee and McDonald does not explicitly teach a server initialization routine prior to initialization of the transaction processing subsystem, and the CICS subsystem being configured to call the intercept bootstrap module during initialization.

However Bates teaches
a server initialization routine prior to initialization of the transaction processing subsystem, and
(Bates ¶0004 discloses a program called a boot loader executes and performs a bootstrap or initial program load (server initialization routine). Once the initial program load is complete the operating system and device drivers (transaction processing subsystem initialization) are executing and ready to respond to request from other programs which are called applications.)
the CICS subsystem being configured to call the intercept bootstrap module during initialization.
(Bates ¶0004 discloses when a system initially receives power, a program called a boot loader executes and performs a bootstrap or initial program load. Where the operating system and device drivers are executing and ready to respond to request from other programs which are called applications.)

It would be obvious to one of ordinary skill in the art to modify the teachings of the applied art with the teachings from Bates utilizing a boot loader, as this modification allows the servers to be prepared, as the servers need to ready to respond to the request from other program applications, as taught by Bates ¶0004.

Regarding claim 15, the combination of Dee, McDonald, and Bates the mainframe computing system of claim 14, wherein, responsive to being called by the intercept bootstrap module, the server component modifies an entry point associated with the messaging interface adapter to point to the replacement messaging interface adapter.
(Dee ¶0023 disclose the mainframe includes a redirect request handler 126 and a redirect server 128 (server component), which together comprise a redirection subsystem. Where the redirect request handler 126 intercepts request made by a client program running in CICS. Where the redirect server 128 determines where to send the request, and initiates transport of the request to the determined server. The redirect server 128, as a client side 

Claims 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dee et al (US 2014/0258256) in view of McDonald (US 2003/0041302) in view of Bates et al. (US 2013/0179731) in view of Tsunedomi et al. (US 6,546,485).

Regarding claim 16, the combination of Dee, McDonald, Bates, and Phillips teaches the mainframe computing system of claim 14.

The combination does not teach generating a first program call number associated with the intercept bootstrap module and a second program call number associated with a program call routine of the server component; and installing the first program call number in a program list table of the transaction processing subsystem to cause the transaction processing subsystem to execute the intercept bootstrap module.

However the applied art in view of Tsunedomi teaches generating a first program call number associated with the intercept bootstrap module and a second program call number associated with a program call routine of the server component; and installing the first program call number in a program list table of the transaction processing subsystem to cause the transaction processing subsystem to execute the intercept bootstrap module.
(Tsunedomi C.4 L.48 – C.5 L.11 discloses executing a system call converting the system call into a system call number (first program call number). Further using the system call number (first program call number), verified in the system call table (program list table) to jump to the corresponding module and perform processing (execute the intercept bootstrap module). C.6 L.43-51 discloses adding new entries to the entry table (installing call number to program list table).) 
McDonald ¶0081 discloses executing the routine (program call routine) indicated by the address (second program call number) returned from the callback table.)

It would be obvious to one of ordinary skill in the art to modify the teachings of the applied art with the teachings from Tsunedomi implementing the system call, where this modification invokes a response modifying an allocation of resources, as taught by Tsunedomi C.4 L.23-42.

Regarding claim 17, the combination of Dee, McDonald, Bates and Tsunedomi teaches the mainframe computing system of claim 16, wherein the intercept bootstrap module causes the server component to install the interception subsystem and the first program call number, the server component being further triggered to initialize the second program call number for use with the intercept bootstrap module.
(Tsunedomi C.4 L.48 – C.5 L.11 discloses executing a system call converting the system call into a system call number (first program call number). Further using the system call number (first program call number), verified in the system call table (program list table) to jump to the corresponding module and perform processing (execute the intercept bootstrap module). C.6 L.43-51 discloses adding new entries to the entry table (installing call number to program list table).) 
(McDonald ¶0081 discloses executing the routine indicated by the address (second program call number) returned from the callback table.)

Regarding claim 18, the combination of Dee, McDonald, Bates and Tsunedomi teaches the mainframe computing system of claim 16, wherein the first program call number is used for subsequent communication with the messaging subsystem.
(Tsunedomi C.4 L.48 – C.5 L.11 discloses executing a system call converting the system call into a system call number (first program call number). Further using the system call number (first program call number), verified in the system call table (program list table) to jump to the corresponding module and perform processing (execute the intercept bootstrap module). C.6 L.43-51 discloses adding new entries to the entry table (installing call number to program list table).) 
McDonald ¶0081 discloses executing the routine indicated by the address (second program call number) returned from the callback table.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426